PER CURIAM.
Mother appeals an order modifying a decree of dissolution to restrict her visitation with the parties children and ordering her to pay child support and attorney’s fees.
We concur in the modification respecting mother’s visitation rights. We modify the order to eliminate the child support obligation. Mother’s only income is from an education grant of approximately $900 per school year. She has remarried and her new husband’s net income is $450 per month. Mother does not have the financial ability to pay child support.
Father concedes he did not properly request attorney’s fees or present evidence respecting them. See Fery and Fery, 20 Or App 581, 532 P2d 1131 (1975). He asks us to remand the case for a hearing on attorney’s fees. Father had an opportunity to present evidence and we decline to prolong the proceeding by allowing him a second opportunity.
Affirmed as modified.